740 So. 2d 1291 (1999)
STATE of Louisiana
v.
Victoria W. GRAY, Gary S. Watkins and Amy Gray.
No. 98-K-2902.
Supreme Court of Louisiana.
May 7, 1999.
Granted. The decision of the court of appeal is vacated and the judgment of the district court granting the defendant's motion to quash is reinstated. The district court's judgment became final when the state failed to take a timely appeal from the disputed ruling. State v. Veazey, 337 So. 2d 1163 (La.1976).
MARCUS, J. not on panel.
TRAYLOR, J. would deny the writ.